Case 1:19-cr-10080-NMG Document 972-1 Filed 03/25/20 Page 1 of 4




                EXHIBIT A
Case 1:19-cr-10080-NMG Document 972-1 Filed 03/25/20 Page 2 of 4
Case 1:19-cr-10080-NMG Document 972-1 Filed 03/25/20 Page 3 of 4




               Oct 5




                                                  .
                                                                            5963
                                                      SINGER-PHONE-000537
Case 1:19-cr-10080-NMG Document 972-1 Filed 03/25/20 Page 4 of 4




               Bill McGlashan
               Spoke about the SAT but want          the son for side door which I explained is no longer as Bill’s
               friends are helping not only to get      into the Dr Dri program but now helping get into USC. So
               nothing her but SAT.




                                                                                                                      5964
                                                                                     SINGER-PHONE-000538
